UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6658


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TANESHA BANNISTER,

                Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:02-cr-00548-CMC-40; 3:10-cv-70277-CMC)


Submitted:   February 17, 2012           Decided:   February 23, 2012


Before GREGORY, DUNCAN, and WYNN, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Tanesha Bannister, Appellant Pro Se. Beth Drake, Mark C. Moore,
Jane   Barrett  Taylor,   Assistant   United States  Attorneys,
Columbia, South Carolina for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Tanesha Bannister appeals the district court’s order

denying    relief       on   her     28   U.S.C.A.       § 2255    (West    Supp.     2011)

motion, in which she asserted that counsel provided ineffective

assistance by failing to:                 (1) communicate a plea offer; (2)

explain     fully        how        relevant       conduct       and     acceptance       of

responsibility would affect her case; and (3) explain fully the

application of the 21 U.S.C. § 851 (2006) enhancement and how it

would affect Bannister’s statutory mandatory minimum sentence.

We previously granted Bannister a certificate of appealability

on these issues.             For the reasons that follow, we vacate and

remand for further proceedings.

            Generally,         an    evidentiary        hearing    is    required     under

§ 2255 unless it is clear from the pleadings, files, and records

that a movant is not entitled to relief.                               United States v.

Witherspoon, 231 F.3d 923, 925-27 (4th Cir. 2000); Raines v.

United States, 423 F.2d 526, 529-30 (4th Cir. 1970).                            Whether an

evidentiary    hearing         is    necessary      is    best    left     to   the    sound

discretion of the district court.                        Raines, 423 F.2d at 530.

However,   when     a    movant       presents      a    colorable      Sixth    Amendment

claim   showing     disputed         facts     involving     inconsistencies          beyond

the record, a hearing is mandated.                   See United States v. Magini,

973 F.2d 261, 264 (4th Cir. 1992); see also Raines, 423 F.2d at

530 (“There will remain . . . a category of petitions, usually

                                               2
involving credibility, that will require an evidentiary hearing

in open court.”).

             Because   whether       counsel’s   performance     fell     below    an

objective     standard    of     reasonableness      turns     on    credibility

determinations, and since it is not apparent, given the current

state of the record, that Bannister suffered no prejudice if

counsel’s    performance       was    deficient,   we   vacate      the   district

court’s order and remand for further proceedings.                    We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in    the     materials   before    the      court     and

argument would not aid the decisional process.



                                                        VACATED AND REMANDED




                                         3